650 S.E.2d 438 (2007)
STATE
v.
Eric Glenn LANE.
No. 606A05.
Supreme Court of North Carolina.
July 17, 2007.
C. Branson Vickory, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 11th day of July 2007 by Defendant for Extension of Time for Court Reporter to Deliver Transcripts:
"Motion Allowed. Court reporter shall have up to and including the 7th day of September 2007 to prepare and deliver transcript to counsel. By order of the Court in conference this the 17th day of July 2007."